NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0309n.06

                                         No. 12-3819
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                           Mar 28, 2013
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


ALBERTO MATIAS-PABLO;                  )
OLVIDIO MATIAS-MENDOZA; and            )
GRACIELA MATIAS-MENDOZA,               )
                                       )               ON PETITION FOR REVIEW
      Petitioners,                     )               OF A FINAL ORDER OF THE
                                       )               BOARD OF IMMIGRATION
v.                                     )               APPEALS
                                       )
ERIC H. HOLDER, JR., Attorney          )
General,                               )                      OPINION
                                       )
      Respondent.                      )
_______________________________________)


Before: MOORE and STRANCH, Circuit Judges; HOOD, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. In 1994, Petitioner Alberto Matias-Pablo

(“Matias-Pablo”) escaped an ongoing civil war in Guatemala and entered the United States without

authorization. Two of his children, Petitioners Graciela and Olvidio Matias-Mendoza (“Graciela”

and “Olvidio”), joined him in 2005, also entering the United States without authorization. The

government initiated removal proceedings, charging all three petitioners as removable for being

aliens present in the United States without being admitted or paroled. Following a hearing, the

Immigration Judge (“IJ”) denied Petitioners’ applications for asylum, withholding of removal,

protection under the Convention Against Torture (“CAT”), and voluntary departure. The Board of



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 12-3819
Matias-Pablo et al. v. Holder


Immigration Appeals (“BIA”) affirmed, and Matias-Pablo, Graciela, and Olvidio now petition this

court for review of the BIA’s order. Because we conclude that the BIA’s determinations are

supported by substantial evidence, we DENY the petition for review.

                                       I. BACKGROUND

       Matias-Pablo, a native and citizen of Guatemala, entered the United States without

authorization on or around March 30, 1994. Pet. Br. at 2. Matias-Pablo filed applications for asylum

in 1994 and again in 1996. See A.R. at 496–97 (Form I-589). On March 20, 2008, the government

initiated removal proceedings and filed a Notice to Appear that charged Matias-Pablo as removable

under the Immigration and Nationality Act (“INA”) for being an alien present in the United States

without being admitted or paroled.         Id. at 543–44 (Notice to Appear); see 8 U.S.C.

§ 1182(a)(6)(A)(i). Petitioners Graciela and Olvidio, Matias-Pablo’s children, are also natives and

citizens of Guatemala. They entered the United States without authorization on or around September

5, 2005. See A.R. at 804 (Notice to Appear); id. at 1162 (Notice to Appear). The government

initiated removal proceedings against Olvidio on September 26, 2005, and against Graciela on

October 12, 2005, charging both with removability for being aliens present in the United States

without being admitted or paroled. See id. at 804 (Notice to Appear); id. at 1162 (Notice to Appear).

       All three petitioners conceded removability as charged. See Pet. Br. at 3. Matias-Pablo

sought relief in the form of asylum, withholding of removal, protection under the CAT, and in the

alternative, for voluntary departure. A.R. at 147 (Hr’g Tr. at 33). Graciela and Olvidio had

previously filed untimely applications for asylum, which they withdrew, instead seeking relief only


                                                 2
No. 12-3819
Matias-Pablo et al. v. Holder


through withholding of removal and protection under the CAT, and in the alternative for voluntary

departure. See id. at 40–41 (IJ Dec. at 2–3). The IJ heard all three petitioners’ cases simultaneously

at a hearing held on September 1, 2009, with additional testimony taken on November 18, 2009. Id.

at 41 (IJ Dec. at 3).

        At the hearing before the IJ, Matias-Pablo testified that in 1982, government soldiers arrived

in his village and burned down its houses, believing that the residents sided with the guerrillas in the

Guatemalan civil war. See id. at 209–10 (Hr’g Tr. at 92–93). Although Matias-Pablo was able to

flee, the rest of his family was taken along with others and held hostage in a nearby church in the

town of Todos Santos. See id. at 210–11 (Hr’g Tr. at 93–94). Matias-Pablo testified that many

people were killed during this incident, and that women were raped by the soldiers. Id. at 212–13

(Hr’g Tr. at 95–96). Matias-Pablo’s brother was killed by government soldiers because the

government believed he had joined the guerrillas. See id. at 216–17 (Hr’g Tr. at 99–100). After his

village was burned down, Matias-Pablo joined the government’s Civil Patrol in order to demonstrate

that he was not a member of the guerrillas. Matias-Pablo testified that he was “punished several

times” by government officials while he participated in the Civil Patrol, including “suffer[ing] a lot

of cold because [h]e didn’t have enough clothes while patrolling.” Id. at 218 (Hr’g Tr. at 101).

Matias-Pablo also recalled a particular incident when he felt too ill to patrol, but the government

soldiers grabbed him from his bed and forced him to stand in cold water for the entire night. Id.

        Matias-Pablo eventually sought employment outside of his village in order to avoid the

harassment from the Civil Patrol. Id. at 219 (Hr’g Tr. at 102). In February 1994, he was working


                                                   3
No. 12-3819
Matias-Pablo et al. v. Holder


in Santa Lucia when he and approximately 75 to 80 others came across a checkpoint where soldiers

were taking the men away while leaving the women and children. Id. at 222 (Hr’g Tr. at 105).

Matias-Pablo fled, and though he was chased by one of the soldiers, he was able to escape. Id. at 223

(Hr’g Tr. at 106). Following this incident, Matias-Pablo joined a group of people who led him

across the Mexican border, and he eventually crossed into the United States. See id. at 224–25 (Hr’g

Tr. at 107–08). Matias-Pablo testified that he is afraid of returning to Guatemala because he fears

that the Guatemalan government or its soldiers will try to harm him because they will think that he

had sided with the guerrillas during the civil war. See id. at 233–34, 256–57 (Hr’g Tr. at 116–17,

139–40).

       Graciela testified that prior to leaving Guatemala, she was mistreated by both Guatemalan

soldiers and guerrillas, who would follow her on her way to school, hit her on the head, throw stones

at her, and insult her. See id. at 264 (Hr’g Tr. at 147). When pressed to provide more specifics,

Graciela stated that she remembered an incident when she was five years old when the military told

her she was a liar, that they knew her father was in the home hiding, and that they would kill her or

her mother if she did not tell the truth. Id. at 285 (Hr’g Tr. at 168). She could not provide further

details other than that the military “would always threaten [her].” Id. at 286 (Hr’g Tr. at 169). She

stated that she fears both the military and the guerrillas “because they have always made [her] fearful

of death.” Id. at 266 (Hr’g Tr. at 149).

       Olvidio has no memories of his father from Guatemala. See id. at 318 (Hr’g Tr. at 200). He

testified that he stopped going to school in Guatemala because the military and the guerrillas would


                                                  4
No. 12-3819
Matias-Pablo et al. v. Holder


“mistreat” him and “throw rocks” at him. Id. at 319 (Hr’g Tr. at 201). Olvidio further stated that

he was mistreated because the guerrillas thought he or his father belonged to the military, while the

military believed his father was part of the guerrillas. Id. At first, Olvidio said that he understood

that his father belonged to the guerrillas because this is what his mother told him. Id. He also stated

that he never spoke directly with members of the military or the guerrillas who would come to his

home. Id. at 320 (Hr’g Tr. at 202). He later stated that the soldiers did tell him directly that they

wanted to kill his father. Id. at 339 (Hr’g Tr. at 221). Olvidio stated that he fears going back to

Guatemala because he would be killed and suffer mistreatment “because [his] parents suffered a lot

of mistreatment and harm, and disturbances were there, and [his family] was always hiding.” Id. at

326 (Hr’g Tr. at 208).

       Following the hearing, the IJ denied Petitioners all of their requested forms of relief. See id.

at 71 (IJ Dec. at 33). The IJ found Matias-Pablo credible, but found Olvidio and Graciela not

credible. Id. at 60–61, 63 (IJ Dec. at 22–23, 25). The BIA affirmed, agreeing with the IJ’s findings

that Matias-Pablo was not eligible for asylum because he did not demonstrate past persecution on

account of a statutorily protected ground, and that he did not have a well-founded fear of future

persecution, given that the Guatemalan civil war ended in 1996. See id. at 4 (BIA Dec. at 2); id. at

65–68 (IJ Dec. at 27–30). The BIA also adopted the IJ’s analysis regarding Olvidio’s and Graciela’s

applications for withholding of removal: the BIA agreed with the IJ that neither Graciela nor Olvidio

had established that they suffered past persecution or that it was more likely than not that they would

be threatened in the future if deported to Guatemala. Id. at 4 (BIA Dec. at 2); id. at 69 (IJ Dec. at


                                                  5
No. 12-3819
Matias-Pablo et al. v. Holder


31). Matias-Pablo, Graciela, and Olvidio timely filed a petition for review of the BIA’s decision

with this court.

                                         II. ANALYSIS

A. Standard of Review

       We have jurisdiction pursuant to 8 U.S.C. § 1252 to review the BIA’s decision affirming an

IJ’s denial of asylum, withholding of removal, and protection under the CAT. See Singh v. Ashcroft,

398 F.3d 396, 400 (6th Cir. 2005). “Where, as here, the BIA issued a separate opinion, rather than

summarily affirming the IJ’s decision, we ‘review the BIA’s decision as the final agency

determination. To the extent the BIA adopted the immigration judge’s reasoning, however, [we] also

review[] the immigration judge’s decision.’” Hachem v. Holder, 656 F.3d 430, 437 (6th Cir. 2011)

(quoting Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009)). We review the IJ’s and BIA’s

findings of fact for substantial evidence, and we “may reverse only if the decision was ‘manifestly

contrary to law,’ 8 U.S.C. § 1252(b)(4)(C), that is, if the evidence not only supports a contrary

conclusion, but indeed compels it.” Haider v. Holder, 595 F.3d 276, 281 (6th Cir. 2010) (internal

quotation marks omitted). The IJ’s and BIA’s findings of fact are considered “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B);

see Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998) (“[W]e may not reverse the Board’s

determination simply because we would have decided the matter differently.”). The same standard

applies to the IJ’s credibility determinations. See Khozhaynova v. Holder, 641 F.3d 187, 191 (6th

Cir. 2011).


                                                6
No. 12-3819
Matias-Pablo et al. v. Holder


B. Matias-Pablo’s Claims for Relief

       Matias-Pablo argues that he has met the standards required to be granted asylum as well as

withholding of removal under both the INA and the CAT. As a preliminary matter, because

Petitioners expressly waived their right to appeal to the BIA their claims to relief under the CAT, see

A.R. at 18 (Resp. BIA Br. at 4), we need not address Matias-Pablo’s CAT-related arguments. See

8 U.S.C. § 1252(d)(1) (stating that orders of removal are reviewable only if “the alien has exhausted

all administrative remedies available to the alien as of right”); Ramani v. Ashcroft, 378 F.3d 554, 560

(6th Cir. 2004) (holding that “only claims properly presented to the BIA and considered on their

merits can be reviewed by this court in an immigration appeal”).

       In order for Matias-Pablo to be eligible for asylum, he “must be a refugee, which means that

[he] must be unwilling to return to his . . . home country ‘because of persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a particular social group,

or political opinion.’” Stserba v. Holder, 646 F.3d 964, 972 (6th Cir. 2011) (quoting 8 U.S.C.

§ 1101(a)(42)(A)). If an applicant is able to establish past persecution, we apply a rebuttable

presumption of a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1). However,

“[t]he government may rebut this presumption by showing, by a preponderance of the evidence, that

conditions in the country have changed so fundamentally that the applicant no longer has a well-

founded fear of future persecution.” Bi Xia Qu v. Holder, 618 F.3d 602, 606 (6th Cir. 2010).

Further, the asylum applicant must establish “a link between the acts of persecution and the

petitioner’s protected-group identity.” Stserba, 646 F.3d at 972. This requires that the applicant


                                                  7
No. 12-3819
Matias-Pablo et al. v. Holder


demonstrate that he “was specifically targeted by the government for abuse based on a statutorily

protected ground,” as opposed to being the victim of indiscriminate violence or mistreatment. Gilaj

v. Gonzales, 408 F.3d 275, 285 (6th Cir. 2005). If the applicant can show that he meets the

definition of a refugee, he also “bears the burden of establishing that the favorable exercise of

discretion [by the Attorney General] is warranted.” Cruz-Samayoa v. Holder, 607 F.3d 1145,

1150–51 (6th Cir. 2010) (internal quotation marks omitted).

       In order to qualify for withholding of removal under the INA, Matias-Pablo “faces ‘a more

stringent burden than what is required on a claim for asylum.’” Urbina-Mejia v. Holder, 597 F.3d

360, 365 (6th Cir. 2010) (quoting Liti v. Gonzales, 411 F.3d 631, 640 (6th Cir. 2005)). Withholding

of removal requires the applicant to demonstrate that “there is a clear probability that he will be

subject to persecution if forced to return to the country of removal.” Singh, 398 F.3d at 401 (internal

quotation marks omitted). This requires a showing that the applicant’s “life or freedom would be

threatened in the proposed country of removal on account of race, religion, nationality, membership

in a particular social group, or political opinion.” 8 C.F.R. § 1208.16(b).

       The BIA, agreeing with the IJ, found that Matias-Pablo did not establish that the mistreatment

he suffered in Guatemala was on account of a statutorily protected ground, and that accordingly, he

could not establish past persecution to support his claim for asylum. See A.R. at 4 (BIA Dec. at 2).

Matias-Pablo challenges this determination, arguing that he demonstrated that the persecution he

suffered was based on political opinion or race. See Pet. Br. at 8. Upon review, we hold that




                                                  8
No. 12-3819
Matias-Pablo et al. v. Holder


substantial evidence supports the BIA’s finding that Matias-Pablo did not demonstrate that there was

a nexus between the harms he suffered and a statutorily protected ground.

        The Supreme Court has held that “forced recruitment” by Guatemalan guerrillas “in order

to carry on their war against the government and pursue their political goals” does not necessarily

amount to persecution on account of political opinion. INS v. Elias-Zacarias, 502 U.S. 478, 482

(1992). The Elias-Zacarias Court held that in order to meet the “on account of” prong of asylum

eligibility, an applicant must demonstrate that the persecution he suffered was “on account of the

victim’s political opinion, not the persecutor’s.” Id.; see Pascual v. Mukasey, 514 F.3d 483, 487 (6th

Cir. 2007) (holding that a government’s conscription of its citizens into military service and

“punish[ment of] those who do not fulfill their duty . . . does not by itself ordinarily rise to the level

of persecution on the basis of political opinion”); Mateo v. Gonzales, 217 F. App’x 476, 483 (6th

Cir. 2007) (“Although Mateo might have refused to join the guerrillas because he opposed their

tactics, his refusal does not necessarily lead to an inference that he was threatened by the guerrillas

on account of his political opinion.”). Accordingly, that Matias-Pablo suffered harm while

participating in the Civil Patrol does not necessarily demonstrate persecution based on the expression

of a political opinion. See Elias-Zacarias, 502 U.S. at 482. The BIA found instead that Matias-

Pablo “was forced to participate in the civil patrol because all the men in his village were required

to participate in order to assist the Guatemalan army in securing the country from the guerrillas.”

A.R. at 4 (BIA Dec. at 2). This finding is supported by Matias-Pablo’s testimony at the hearing that

he was “obligated” to join the Civil Patrol, and that “[e]verybody had to do it,” or else they would


                                                    9
No. 12-3819
Matias-Pablo et al. v. Holder


be beaten. Id. at 209, 214 (Hr’g Tr. at 92, 97). There is no indication in the record that the guerrillas

sought to punish Matias-Pablo based on his political beliefs. Rather, the harm Matias-Pablo suffered

in Guatemala at the hands of the Guatemalan government appears to have been based on the

mandatory nature of participation in the Civil Patrol, and the government’s generalized mission to

combat the guerrillas. Thus, the record does not compel reversal of the BIA’s determination that the

harms Matias-Pablo suffered were not on account of a political opinion.1

        Matias-Pablo also argues that the persecution he suffered was on account of his race as a

Mayan, contending that the “the soldiers singled out the Mayans, including [Matias-Pablo], for harsh

treatment due to their race.” Pet Br. at 13. He points to his asylum application, in which he wrote

that he “suffered threats and intimidation at the hands of the military who hunted and apprehended

hundreds of people all Mayan Mam like myself.” A.R. at 443 (Form I-589 at 5). However, although

the IJ credited Matias-Pablo’s account of the military’s raids on his village, the IJ noted that Matias-

Pablo had offered no testimony to establish that the villages were being pillaged because the

inhabitants were Mayan. See id. at 65 (IJ Dec. at 27 n.7). Instead, the testimony indicates that the

burning of the villages and the bombing that affected Matias-Pablo were part of the general civil

strife during the Guatemalan civil war. We recognize that Matias-Pablo and his family may have

suffered losses during the war, a time during which some Guatemalans may have suffered because



        1
         We also reject Matias-Pablo’s contention that the IJ erred by not considering the testimony
of Graciela and Olvidio as corroborating evidence for his claims. See Pet Br. at 14. The IJ’s adverse
credibility finding as to Graciela and Olvidio is supported by substantial evidence, see infra Part II.C,
and accordingly, the IJ need not have credited their testimony.

                                                   10
No. 12-3819
Matias-Pablo et al. v. Holder


of their Mayan identity. See Domingo-Francisco v. U.S. Atty. Gen., 322 F. App’x 849, 851 (11th

Cir. 2009) (noting “the published reports and articles of record, including the country report, support

an inference that [the petitioners] could have suffered violence because of their Mayan identit[ies]”).

But we are constrained by the substantial-evidence standard. The testimony and other evidence that

Matias-Pablo has offered, alone, does not compel the conclusion that Matias-Pablo suffered past

persecution on account of his Mayan race. See Haider, 595 F.3d at 281.

       We also conclude that the BIA’s determination that Matias-Pablo did not establish a well-

founded fear of future persecution is supported by substantial evidence. The BIA found that “[t]here

is no proof in the record that anyone seeks to harm the lead respondent based on his past service in

the civil patrol” and that “[a]part from the lead respondent’s speculations, the record lacks evidence

indicating that anyone in Guatemala may currently seek to harm him upon his return.” Id. at 4 (BIA

Dec. at 2). We have held that “an applicant cannot rely on speculative conclusions or mere

assertions of fear of possible persecution, but instead must offer reasonably specific information

showing a real threat of individual persecution.” Mapouya v. Gonzales, 487 F.3d 396, 412 (6th Cir.

2007) (internal quotation marks omitted); see also Daneshvar v. Ashcroft, 355 F.3d 615, 624–25 (6th

Cir. 2004) (rejecting a petitioner’s application for asylum even though the evidence indicated that

there was “widespread human rights abuse by the Iranian government,” because the petitioner

“presented no credible evidence that he will be singled out for different treatment if he is deported

back to Iran”).




                                                  11
No. 12-3819
Matias-Pablo et al. v. Holder


       The civil war ended in Guatemala in 1996. See A.R. at 427 (1997 Country Rep. at 2).

Guatemala is now a democratic republic, and the 2008 Country Report stated that “there were no

reports that the government or its agents committed any politically motivated killings.” Id. at 398

(2008 Country Rep. at 1). In a series of similar cases, this court has rejected claims of a fear of

future persecution in Guatemala because of the long passage of time since the ending of the civil

war. See, e.g., Mendez-Coronado v. Holder, 374 F. App’x 601, 605 (6th Cir. 2010); Ralios Morente

v. Holder, 401 F. App’x 17, 23 (6th Cir. 2010); Velasquez-Garcia v. Holder, 336 F. App’x 517, 523

(6th Cir. 2009); Pascual, 514 F.3d at 488. Matias-Pablo has provided no specific information about

why the government would believe he had joined the guerrillas, or that either former guerrillas or

former military officials will seek to harm him if he returns to Guatemala. Accordingly, the evidence

does not compel a reversal of the BIA’s determination that Matias-Pablo did not demonstrate a well-

founded fear of future persecution.       Because Matias-Pablo cannot demonstrate either past

persecution on account of a statutorily protected ground or a well-founded fear of future persecution,

he cannot succeed on his claim for asylum. See Stserba, 646 F.3d at 972. Furthermore, because

Matias-Pablo has not met the requirements for establishing eligibility for asylum, he also cannot

meet the heightened requirements for withholding of removal. See Berri v. Gonzales, 468 F.3d 390,

397 (6th Cir. 2006).

C. Graciela’s and Olvidio’s Claims for Relief

       Next, Petitioners argue that the IJ erred by finding that neither Olvidio nor Graciela provided

credible testimony regarding their claims for withholding of removal. See Pet. Br. at 18. “An


                                                 12
No. 12-3819
Matias-Pablo et al. v. Holder


immigration judge’s credibility determination is considered a finding of fact and is thus reviewed

under the deferential substantial-evidence standard.” Kaba v. Mukasey, 546 F.3d 741, 748 (6th Cir.

2008); see Khozhaynova, 641 F.3d at 193 (“We review the grounds relied upon by the immigration

judge, and adopted by the Board, to determine whether the adverse credibility determination was

supported by substantial evidence, or whether a reasonable adjudicator would be compelled to

conclude to the contrary.”). Because Olvidio’s and Graciela’s applications for withholding of

removal were filed after May 11, 2005, the applications are covered by the credibility standards

under the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 302. See El-Moussa v. Holder, 569

F.3d 250, 256 (6th Cir. 2009). “Under the REAL ID Act, credibility determinations are based on the

‘totality of the circumstances’ and take into account ‘all relevant factors.’” Id. (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)). The IJ may consider

       the demeanor, candor, or responsiveness of the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s account, the consistency between the
       applicant’s or witness’s written and oral statements . . . , the internal consistency of
       each such statement, the consistency of such statements with other evidence of record
       (including the reports of the Department of State on country conditions), and any
       inaccuracies or falsehoods in such statements, without regard to whether an
       inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, or
       any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii).

       Here, the IJ’s credibility determinations as to both Graciela and Olvidio are supported by

substantial evidence. As to Graciela, the IJ found that her testimony was both vague and

inconsistent. A.R. at 61 (IJ Dec. at 23). Graciela testified that the military and guerrillas would

“always threaten [her],” id. at 286 (Hr’g Tr. at 169), and that the military and guerrillas would push

                                                 13
No. 12-3819
Matias-Pablo et al. v. Holder


her and hit her in the head. Id. at 287 (Hr’g Tr. at 170). The IJ noted that Graciela could not provide

details of specific incidents of threats or harassment. Id. at 61 (IJ Dec. at 23). She could only recall

in detail one incident from when she was five years old, when officials came to her home claiming

that her father was in the house hiding and that the officials would kill Graciela if she did not tell the

truth. See id. at 285 (Hr’g Tr. at 168). The IJ explained that even this recollection was implausible,

“because while [Graciela] claimed to have an accurate recollection of this incident, she also admitted

that she has ‘not too much, very little’ memory of respondent Alberto in Guatemala ‘because she was

a child at the time.’” Id. at 61–62 (IJ Dec. at 23–24). The vague nature of Graciela’s testimony

lends support to the IJ’s adverse credibility determination. See Vuktilaj v. Mukasey, 277 F. App’x

545, 549 (6th Cir. 2008).

        Further, the IJ based his credibility determination on numerous admitted false statements and

inconsistencies between Graciela’s testimony at the hearing and her earlier statements to immigration

officials. For example, Graciela testified that when she initially entered the United States, she did

not know where her parents lived, and that her parents did not know she was coming to the United

States. See A.R. at 289, 291–92 (Hr’g Tr. at 172, 174–75). However, she earlier told a border patrol

agent that her father was to pay a smuggler when she arrived in Michigan, which indicates that her

parents did know she was planning on entering the United States. See id. at 1167 (Form I-213 at 3).

Graciela also admitted lying about her citizenship status when she was apprehended by immigration

officials, see id. at 292 (Hr’g Tr. at 175), as well as lying about her age. Id. at 294 (Hr’g Tr. at 177).

She testified that she made these false statements following the suggestion of others. See id. Finally,


                                                   14
No. 12-3819
Matias-Pablo et al. v. Holder


she stated to immigration officials that she did not fear persecution or torture in Guatemala. Id. at

293 (Hr’g Tr. at 176). This is plainly inconsistent with her statements on her asylum application.

See id. at 871–72 (Form I-589 at 5–6). Based both on the inconsistencies in Graciela’s testimony,

as well as her inability to provide details regarding specific incidents of threats or torture, a

reasonable adjudicator would not be compelled to find Graciela’s testimony credible. Accordingly,

we may not reverse the IJ’s finding. See Khozhaynova, 641 F.3d at 193–94.

        The IJ’s finding that Olvidio failed to testify credibly also is supported by substantial

evidence. The IJ pointed out that “[Olvidio’s] testimony was both internally and externally

inconsistent.” A.R. at 63 (IJ Dec. at 25). The IJ noted that Olvidio gave contradictory testimony as

to whether the military officials and guerrillas told him directly that they wanted to kill Matias-Pablo,

or whether Olvidio was told this information by his mother. Compare id. at 320–21 (Hr’g Tr. at

202–03) (stating that Olvidio never spoke directly with government officials or guerrillas), with id.

at 339 (Hr’g Tr. at 223) (stating that men in uniforms told Olvidio “[m]any times” that they would

kill his father). The IJ further noted inconsistencies between Olvidio’s written applications and his

oral testimony: Olvidio stated on his asylum application that he lived in Todos Santos from 1990

until 2003, but admitted at the hearing that this was not true, and that in fact he lived in

Huehuetenango for most of this time, see A.R. at 335–36 (Hr’g Tr. at 217–18). Olvidio also failed

to mention on his asylum application that he had a sister, Santos. See A.R. at 344–45 (Hr’g Tr. at

226–27). Under the REAL ID Act, these inconsistencies and inaccuracies are sufficient to support

the IJ’s determination that Olvidio was not a credible witness. See Khozhaynova, 641 F.3d at 194.


                                                   15
No. 12-3819
Matias-Pablo et al. v. Holder


          Additionally, the IJ found that both Graciela and Olvidio failed to provide corroboration for

their testimony. See A.R. at 63–64 (IJ Dec. at 25–26). Such a failure to provide corroborating

evidence when it is reasonably available may support an IJ’s adverse credibility finding. See Pilica

v. Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004).

          Accordingly, the IJ’s findings support the IJ’s conclusion that Graciela and Olvidio had not

met their burden of proof to demonstrate eligibility for withholding of removal. See Sako v.

Gonzales, 434 F.3d 857, 862 (6th Cir. 2006) (“Where the alien’s testimony could be viewed as

incredible, inconsistent, or incoherent, a fact-finder may reasonably conclude, absent corroboration,

that the testimony is insufficient to meet the standard of proof required.”). A reasonable adjudicator

would not be compelled to conclude, on the record in this case, that there is a “clear probability” that

Graciela and Olvidio would be subjected to persecution if forced to return to Guatemala. Singh, 398

F.3d at 401.

                                         III. CONCLUSION

          For the foregoing reasons, we DENY Matias-Pablo, Graciela, and Olvidio’s petition for

review.




                                                   16